Citation Nr: 1735168	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right foot and ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from March 1986 to July 1986, from April 1989 to April 1993, and from May 1993 to September 2000.  The Veteran also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the Atlanta, Georgia, RO.

In June 2010, the Veteran provided testimony before a Veterans Law Judge (VLJ) at a videoconference hearing.  The VLJ that conducted that hearing is no longer employed at the Board.  In July 2017, the Veteran provided a written statement indicating that he did not wish to have a hearing before another VLJ.

The Board remanded the case for further development in October 2010, September 2014, and March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).


In pertinent part, the March 2016 remand determined that a VA medical opinion was necessary in order to determine whether the Veteran had a current right ankle disability related to in service findings of right ankle sprain.  

In an opinion dated in January 2017, a VA physician noted that the record showed that the Veteran was treated in service for right ankle sprain in June 1986 and had no further ankle complaints during service, thus it was less likely than not that a current ankle disability was related to military service.  However, the service treatment records show that the Veteran was seen in October 1995 after twisting his right ankle, and was again treated for right ankle sprain in February 1996.  

Thus, the Board finds that the January 2017 VA physician's opinion was based in part on an inaccurate history, ((see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise)), and this opinion is inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 311-12.  Another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the January 2017 examiner for an addendum opinion.  

If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the nature and etiology of the Veteran's claimed ankle disorder.  If the providing examiner determines that a clinical evaluation is necessary in order to provide the opinions requested, then one should be provided and all indicated tests and studies performed.  The electronic claims file must be made available to the examiner.  

After review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right ankle disorder is related to the Veteran's military service, to include the right ankle sprains noted in June 1986, October 1995, and February 1996.  

The examiner must provide a complete rationale for all opinions expressed.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Then, readjudicate the claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




